Citation Nr: 9922161	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  93-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty for training from December 
1973 to April 1974 and on active duty from January 1979 to 
July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 rating decision.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its May 1993, 
September 1995 and August 1997 remands.  I note that the 
Board in August 1997 reached a final disposition to the other 
issues that were on appeal, consisting of service connection 
for hearing loss in the right ear, service connection for 
residuals of ear infections and an increased rating for 
hearing loss in the left ear.  Consequently, the remaining 
issues on appeal are those reflected on the title page of 
this decision.  The veteran provided testimony at a Travel 
Board hearings, conducted in February 1993 and December 1996.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that he 
currently has a back disability that may be related to injury 
or disease noted during his active service.  

2.  The veteran has not presented competent evidence that he 
currently has a heart disability that may be related to 
injury or disease noted during his active service.  

3.  The veteran has not presented competent evidence that he 
currently has a left knee disability that may be associated 
with injury or disease noted during his active service.  


CONCLUSION OF LAW

1.  The veteran's claim for service connection for a back 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).  

2.  The veteran's claim for service connection for heart 
disease is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

3.  The veteran's claim for service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506;  
see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Although the veteran contends that he has back, heart and 
left knee disabilities related to his active service, he is 
advised that where the determinative issues involve questions 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

The veteran's initial VA examination in 1991 shows that he 
was found to have degenerative spondylosis of the lumbar 
spine with spina bifida occulta deformity of the L5 vertebral 
body.  Diagnoses of hypertension well controlled and patello-
femoral syndrome were noted in the left knee as well.  
Likewise, reports of post service outpatient treatment show 
evaluation for chest pain consistent with atrial 
fibrillation, hypertension and a history of an irregular 
heart beat.  Consequently, the veteran satisfies the initial 
criterion for presenting a well grounded claim in that he has 
shown evidence of current disability.  


Back

The veteran's complaints of back pain were recorded in 
service in December 1986.  The service medical report of that 
date discloses that the veteran was doing "high jumpers" 
when he felt a something pull in his back.  He denied any 
history of back trauma.  The physical examination was normal.  
Although the veteran had back complaints in service, his 
claim must fail as there is no indication that any current 
back disability is related to injury or disease noted during 
his active service.  There is no competent medical evidence 
that would related any current back problems to service.  
Inasmuch as there is no nexus evidence, the claim is not well 
grounded.  

Heart

The veteran's service medical records show that he reported 
having a medical history remarkable for a heart murmur on the 
report of medical history completed in March 1983.  He 
reported that the condition had been discovered 3 years 
previously during a routine examination.  The report of 
clinical evaluation failed to show any evidence of heart 
murmur at that time, however.  Examination in August 1986 
revealed a Grade II/VI parasystolic murmur, associated with 
possible functional murmur.  An abnormal ECG was noted in the 
same month.  The presence of a valvular lesion was 
considered.  The veteran was evaluated again in April 1991 
due to complaints of chest pain.  An echocardiogram conducted 
at that time was evaluated as normal.  

The veteran has not presented competent evidence that he 
currently has  a heart condition related to injury or disease 
noted during his active service.  There is no indication that 
the heart murmur noted during service is currently present.  
Moreover, there is no indication that the unstable angina or 
irregular heart beat shown on recent examination is related 
to injury or disease noted during the veteran's service or 
that cardiovascular disease was noted to a compensable degree 
with in the first year after the veteran's separation from 
active service.  Moreover, the veteran has not submitted any 
opinion from a medical professional that would show a nexus 
between current disability and  his active service.  
Consequently, he has not presented a well grounded claim for 
service connection.

Left Knee

In April 1991, the veteran was treated for chronic left knee 
pain related to patellar femoral syndrome.  At that time, he 
reported a history of left knee pain since a motorcycle 
accident in 1974.  The veteran was separated from his first 
period of active service in April 1974.  No reference to 
accidental injury of the knee is reflected in contemporaneous 
service medical records.  Likewise, I note that with respect 
to the second period of service that commenced in  1979, 
neither the report of the enlistment physical nor separation 
examinations have been made a part of the record.  

The law provides that a veteran shall be presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities or disorders 
noted at the time of the examination, acceptance and 
enrollment for service.  Clear and unmistakable evidence 
demonstrating that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service rebuts this presumption.  38 U.S.C.A. §§ 1111, 1137.  
This presumption attaches only where there has been an 
induction examination in which the later-complained-of 
disability was not detected.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  In Crowe the Court, vacated and remanded the Board's 
decision due to failure to its provide adequate statement of 
reasons and bases for its conclusion that the presumption of 
soundness did not apply or that it was rebutted by clear and 
unmistakable evidence to the contrary.  However, unlike the 
veteran's case, a greater quantity of evidence was available.  

In the veteran's case, there was no induction examination 
report showing no abnormality.  However, the report of the 
April 1991 orthopedic consultation showed minimal findings 
and a medical history of some difficulty prior to service, in 
1974.  Presumably, reference is made here to the veteran's 
second period of service.  Essentially, the veteran was noted 
to have a range of motion from 0 to 130 degrees bilaterally, 
tenderness and the medial plica a and a patellar femoral 
grind.  The X-rays were evaluated as normal.  The recorded 
impression was symptomatic medial plica with patellar femoral 
syndrome of the left knee.  The veteran reported that he had 
experience minimal intermittent pain in the left knee since a 
motorcycle accident in 1974.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry in to service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  In this case there is not any indication of an 
augmentation in the severity of the veteran's condition 
during service, only an indication that treatment was 
provided therein.  The United States Court of Veterans 
Appeals has held that temporary or intermittent inservice 
flare-ups of a preservice condition without evidence of 
worsening of the underlying condition are not sufficient to 
be considered aggravation in service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  It is also significant to note 
that the available postservice treatment records do not show 
evaluation or treatment for a left knee disability.  
Moreover, the VA examination conducted in August 1991, 
immediately after the veteran's release from active service, 
showed that there was no tenderness, limitation of motion or 
swelling of the left knee.  In view of the foregoing, I find 
that the presumption of aggravation is not applicable in the 
veteran's case, as there is no indication of a worsening of 
the veteran's preexisting left knee condition by his active 
service.  See, Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).  

Finally, I note that the veteran has not submitted competent 
medical evidence showing a nexus between the current 
disability and injury or disease noted during active service.  
In view of the foregoing, the veteran has not presented a 
well-grounded claim for service connection.  

Summary

In view of the foregoing, I find that the veteran has not 
presented a well grounded claim with respect to service 
connection for back, heart and left knee disabilities.  
Consequently, no duty to assist the veteran in further 
development of his case is mandated under the provisions of 
38 U.S.C.A. § 5107.  Nonetheless, under 38 U.S.C.A. 
§ 5103(a), VA should advise the claimant of the evidence 
necessary to complete his application.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  This obligation was 
successfully completed by the RO in its statement of the 
case.  Likewise, the Board's discussion above informs the 
veteran of the requirements for the completion of his 
application for the claims for service connection.  Finally, 
there is no indication that the record is incomplete.  That 
is, the veteran has not advised VA of the existence of 
records that have not been made a part of the record.  


ORDER

The veteran's claims for service connection for back, heart 
and left knee disabilities are not well grounded.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

